JOHN B. ROBBINS, Chief Judge, dissenting. I agree with the prevailing opinion to the extent that it finds error in the chancery court’s determination that child support cannot extend through Cedric’s graduation because he should have graduated a year earlier. Cedric’s graduation was delayed through no fault of his own and due to a mutual decision by his parents, and he has remained in school in pursuit of his high school diploma. Under these facts, I agree that, for purposes of Ark. Code Ann. § 9-14-237(a)(1) (Repl. 1998), the date he “should have graduated” is the same as his actual expected graduation date. However, I do not agree with the alternate basis upon which the prevailing opinion affirms the chancery court’s order. Therefore, I must respectfully dissent. The prevailing opinion relies on a stipulation between the parties to the effect that Cedric spends seventy-five percent of his time in homes other than that of his mother. The only mention of such an arrangement was by Mr. Calbert’s attorney, when he stated before the chancery court: I believe that Ms. Calbert has agreed that the child spends about three-quarters of the time in homes other than hers. I think he stays part of the time at his girlfriend’s home and part of the time at the home of Mr. Calbert. Even if this comment rises to the level of a stipulated fact, I submit that it is insufficient to support termination of Mr. Calbert’s child-support obligation. In Mr. Calbert’s pleading requesting termination of child support, he asserted only that his obligation “will terminate on June 2, 1999, the date of the child’s eighteenth birthday, because he should have graduated from high school in May of 1999”; he did not ask for termination or a reduction because of Cedric’s living arrangements or for any reason other than that stated above. As such, the issue was not presented and was not addressed by the chancery court. In its order terminating child support, the chancery court relied solely on its finding that Cedric should have graduated in May 1999. It is well established that a question not raised in the court below by the pleadings or arguments of counsel cannot be considered for the first time on appeal, see Robinson v. Winston, 64 Ark. App. 170, 984 S.W.2d 38 (1998), and because the issue was not raised or developed in the chancery court, we should not address it now. Moreover, the issue has not been raised in either of the parties’ arguments on appeal. Both the appellant’s and appellee’s briefs focus solely on whether or not child support should terminate as a result of Cedric’s being held back, and thus attaining the age of majority a year before his anticipated graduation date. Under our long standing procedures, we consider only arguments raised by the parties. Schmidt v. McIlroy Bank & Trust, 306 Ark. 28, 811 S.W.2d 281 (1991). The issue seized on by the prevailing opinion was not argued below, addressed by the chancery court, or argued on appeal. For these reasons, the issue was not properly before this court for our consideration. I would reverse the decision of the chancery court because it erred in its disposition of the only issue before it. HART, J., joins in this dissent.